Exhibit 10.7

 

FOURTH AMENDED AND RESTATED INTERCREDITOR AND LOCKBOX

ADMINISTRATION AGREEMENT

 

Dated as of August 10, 2004

 

THIS FOURTH AMENDED AND RESTATED INTERCREDITOR AND LOCKBOX ADMINISTRATION
AGREEMENT, dated as of August 10, 2004 (as amended, modified, supplemented or
restated from time to time, the “Agreement”), is by and among:

 

(1) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (as
successor-by-merger to Wells Fargo Bank Minnesota, National Association,
together with its successors and assigns, “Wells Fargo”) as the indenture
trustee under the 2000-1 Transaction Documents, 2002-1 Transaction Documents,
the 2002-2 Transaction Documents, the 2003-1 Transaction Documents and the
2003-2 Transaction Documents (each as defined below) (together with its
successors and assigns in such capacity, the “Indenture Trustee”) and as the
collateral custodian for the secured parties under the Conduit Documents (as
defined below);

 

(2) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company, as the
deal agent and agent for the secured parties under the Conduit Documents (as
defined below) together with its successors and assigns in such capacity, the
“Conduit Agent”);

 

(3) BRANCH BANKING AND TRUST COMPANY, a North Carolina corporation (together
with its successors and assigns, “BB&T”), as the administrative agent for the
secured parties under the Syndicated Loan Documents (as defined below) (together
with its successors and assigns in such capacity, the “Syndication Agent”);

 

(4) HARRIS NESBITT CORP., a Delaware corporation, as the agent for Fairway
Finance Company, LLC and/or administrative agent under the Fairway Documents (as
defined below) together with its successors and assigns in such capacity, the
“Fairway Agent”);

 

(5) Each of the parties that from time to time executes a joinder agreement in
the form of Schedule A as securitization agent under the Securitization
Documents (as defined below) (each, together with its respective successors and
assigns in such capacity, a “Securitization Agent”); and

 

(6) AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (“ACS”), as
borrower under the Syndicated Loan Documents (“Borrower”), as the originator
under the 2000-1 Transaction Documents, the 2002-1 Transaction Documents, the
2002-2 Transaction Documents, the 2003-1 Transaction Documents, the 2003-2
Transaction Documents, the Conduit Documents and Securitization Documents
(collectively, the “Credit Documents”) (together with its successors and assigns
in such capacity, the “Originator”) and as the original servicer under the
Credit Documents and the Syndicated Loan Documents (the “Original Servicer”).

 



--------------------------------------------------------------------------------

RECITALS

 

WHEREAS, the Originator and ACS Funding Trust I (“ACS Funding”) have entered
into a Second Amended and Restated Purchase and Sale Agreement, dated as of
August 10, 2004 (such agreement as amended, supplemented, modified or restated
from time to time, the “Purchase and Sale Agreement”), pursuant to which the
Originator has sold certain receivables and related security to ACS Funding;

 

WHEREAS, ACS Funding, as the borrower, the Original Servicer, each of the
conduit lenders and institutional lenders from time to time party thereto, each
of the lender agents from time to time party thereto, JPMorgan Chase Bank, as
swingline lender, the Conduit Agent, and Wells Fargo, as the backup servicer and
as the collateral custodian, have entered into a Second Amended and Restated
Loan Funding and Servicing Agreement, dated as of August 10, 2004 (such
agreement as amended, supplemented, modified, or restated from time to time, the
“Loan Funding Agreement”; the Loan Funding Agreement, the Purchase and Sale
Agreement and all other agreements, instruments, or documents executed in
connection therewith, as any of the same may be amended, supplemented, modified
or restated from time to time are referred to collectively herein as the
“Conduit Documents”), pursuant to which ACS Funding has granted a security
interest to the Conduit Agent, for the benefit of the lenders thereunder (the
“Conduit Lenders”) and the other secured parties as specified therein, in
certain receivables and related security transferred by the Originator to ACS
Funding pursuant to the Purchase and Sale Agreement (the specified receivables
and related security in which the Conduit Agent has been granted a security
interest under the Conduit Documents are referred to herein as the “Conduit
Assets”);

 

WHEREAS, the Originator and ACAS Business Loan LLC, 2000-1 (the “2000-1 Trust
Depositor”) have entered into a Transfer Agreement, dated as of December 20,
2000, pursuant to which the Originator has sold certain receivables and related
security to the 2000-1 Trust Depositor (such agreement, as amended,
supplemented, modified, or restated from time to time, the “2000-1 Transfer
Agreement”);

 

WHEREAS, ACAS Business Loan Trust 2000-1 (the “2000-1 Issuer”), the 2000-1 Trust
Depositor, the Originator and Wells Fargo have entered into a Transfer and
Servicing Agreement, dated as of December 20, 2000, pursuant to which the 2000-1
Trust Depositor has sold certain loans and related security to the 2000-1 Issuer
(such agreement as amended, supplemented, modified, or restated from time to
time, the “2000-1 Transfer and Servicing Agreement”);

 

WHEREAS, the 2000-1 Issuer and Wells Fargo have entered into an Indenture, dated
as of December 20, 2000 (as amended, supplemented, modified, or restated from
time to time, the “2000-1 Indenture”; the 2000-1 Indenture, the 2000-1 Transfer
Agreement, the 2000-1 Transfer and Servicing Agreement and all other agreements,
instruments or documents executed in connection therewith, as any of the same
may be amended, supplemented, modified or restated from time to time are
referred to collectively herein as the “2000-1 Transaction Documents”), granting
a security interest to the Indenture Trustee, for the benefit of the 2000-1
noteholders thereunder (the “2000-1 Noteholders”), in the loans and related
security sold by the Originator to the 2000-1 Trust Depositor under the 2000-1
Transfer Agreement and by the 2000-1 Trust

 

2



--------------------------------------------------------------------------------

Depositor to the 2000-1 Issuer under the 2000-1 Transfer and Servicing Agreement
(the specified loans and related security in which the Indenture Trustee has
been granted a security interest under the 2000-1 Transaction Documents are
referred to herein as the “2000-1 Assets”);

 

WHEREAS, the Originator and ACAS Business Loan LLC, 2002-1 (the “2002-1 Trust
Depositor”) have entered into a Transfer Agreement, dated as of March 15, 2002,
pursuant to which the Originator has sold certain receivables and related
security to the 2002-1 Trust Depositor (such agreement as amended, supplemented,
modified, or restated from time to time, the “2002-1 Transfer Agreement”);

 

WHEREAS, ACAS Business Loan Trust 2002-1 (the “2002-1 Issuer”), the 2002-1 Trust
Depositor, the Originator and Wells Fargo have entered into a Transfer and
Servicing Agreement, dated as of March 15, 2002, pursuant to which the 2002-1
Trust Depositor has sold certain loans and related security to the 2002-1 Issuer
(as amended, supplemented, modified, or restated from time to time, the “2002-1
Transfer and Servicing Agreement”);

 

WHEREAS, the 2002-1 Issuer and Wells Fargo have entered into an Indenture, dated
as of March 15, 2002 (such agreement as amended, supplemented, modified, or
restated from time to time, the “2002-1 Indenture”, the 2002-1 Indenture, the
2002-1 Transfer Agreement, the 2002-1 Transfer and Servicing Agreement and all
other agreements, instruments or documents executed in connection therewith, as
any of the same may be amended, supplemented, modified or restated from time to
time are referred to collectively herein as the “2002-1 Transaction Documents”),
granting a security interest to the Indenture Trustee, for the benefit of the
2002-1 noteholders thereunder (the “2002-1 Noteholders”), in the loans and
related security sold by the Originator to the 2002-1 Trust Depositor under the
2002-1 Transfer Agreement and by the 2002-1 Trust Depositor to the 2002-1 Issuer
under the 2002-1 Transfer and Servicing Agreement (the specified loans and
related security in which the Indenture Trustee has been granted a security
interest under the 2002-1 Transaction Documents are referred to herein as the
“2002-1 Assets”);

 

WHEREAS, the Originator and ACAS Business Loan LLC, 2002-2 (the “2002-2 Trust
Depositor”) have entered into a Transfer Agreement, dated as of August 8, 2002,
pursuant to which the Originator has sold certain receivables and related
security to the 2002-2 Trust Depositor (such agreement as amended, supplemented,
modified, or restated from time to time, the “2002-2 Transfer Agreement”);

 

WHEREAS, ACAS Business Loan Trust 2002-2 (the “2002-2 Issuer”), the 2002-2 Trust
Depositor, the Originator and Wells Fargo have entered into a Transfer and
Servicing Agreement, dated as of August 8, 2002, pursuant to which the 2002-2
Trust Depositor has sold certain loan and related security to the 2002-2 Issuer
(as amended, supplemented, modified, or restated from time to time, the “2002-2
Transfer and Servicing Agreement”);

 

WHEREAS, the 2002-2 Issuer and Wells Fargo have entered into an Indenture, dated
as of August 8, 2002 (such agreement as amended, supplemented, modified, or
restated from time to time, the “2002-2 Indenture”; the 2002-2 Indenture, the
2002-2 Transfer Agreement, the 2002-2 Transfer and Servicing Agreement and all
other agreements, instruments or documents executed in connection therewith, as
any of the same may be amended, supplemented, modified or restated from time to
time are referred to collectively herein as the “2002-2 Transaction

 

3



--------------------------------------------------------------------------------

Documents”), granting a security interest to the Indenture Trustee, for the
benefit of the 2002-2 noteholders thereunder (the “2002-2 Noteholders”), in the
loans and related security sold by the Originator to the 2002-2 Trust Depositor
under the 2002-2 Transfer Agreement and by the 2002-2 Trust Depositor to the
2002-2 Issuer under the 2002-2 Transfer and Servicing Agreement (the specified
loans and related security in which the Indenture Trustee has been granted a
security interest under the 2002-2 Transaction Documents are referred to herein
as the “2002-2 Assets”);

 

WHEREAS, the Originator and ACAS Business Loan LLC, 2003-1 (the “2003-1 Trust
Depositor”) have entered into a Transfer Agreement, dated as of May 21, 2003,
pursuant to which the Originator has sold certain receivables and related
security to the 2003-1 Trust Depositor (such agreement as amended, supplemented,
modified, or restated from time to time, the “2003-1 Transfer Agreement”);

 

WHEREAS, ACAS Business Loan Trust 2003-1 (the “2003-1 Issuer”), the 2003-1 Trust
Depositor, the Originator and Wells Fargo have entered into a Transfer and
Servicing Agreement, dated as of May 21, 2003, pursuant to which the 2003-1
Trust Depositor has sold certain loans and related security to the 2003-1 Issuer
(as amended, supplemented, modified, or restated from time to time, the “2003-1
Transfer and Servicing Agreement”);

 

WHEREAS, the 2003-1 Issuer and Wells Fargo have entered into an Indenture, dated
as of May 21, 2003, (such agreement as amended, supplemented, modified, or
restated from time to time, the “2003-1 Indenture”; the 2003-1 Indenture, the
2003-1 Transfer Agreement, the 2003-1 Transfer and Servicing Agreement and all
other agreements, instruments or documents executed in connection therewith, as
any of the same may be amended, supplemented, modified or restated from time to
time are referred to collectively herein as the “2003-1 Transaction Documents”),
granting a security interest to the Indenture Trustee, for the benefit of the
2003-1 noteholders thereunder (the “2003-1 Noteholders”), in the loans and
related security sold by the Originator to the 2003-1 Trust Depositor under the
2003-1 Transfer Agreement and by the 2003-1 Trust Depositor to the 2003-1 Issuer
under the 2003-1 Transfer and Servicing Agreement (the specified loans and
related security in which the Indenture Trustee has been granted a security
interest under the 2003-1 Transaction Documents are referred to herein as the
“2003-1 Assets”);

 

WHEREAS, the Originator and ACAS Business Loan LLC, 2003-2 (the “2003-2 Trust
Depositor” and together with the 2000-1 Trust Depositor, the 2002-1 Trust
Depositor, the 2002-2 Trust Depositor and the 2003-1 Trust Depositor, the “Trust
Depositors”) have entered into a Transfer Agreement, dated as of December 19,
2003, pursuant to which the Originator has sold certain receivables and related
security to the 2003-2 Trust Depositor (such agreement as amended, supplemented,
modified, or restated from time to time, the “2003-2 Transfer Agreement”);

 

WHEREAS, ACAS Business Loan Trust 2003-2 (the “2003-2 Issuer” and together with
the 2000-1 Issuer, the 2002-1 Issuer, the 2002-2 Issuer and the 2003-1 Issuer,
the “Issuers”), the 2003-2 Trust Depositor, the Originator and Wells Fargo have
entered into a Transfer and Servicing Agreement, dated as of December 19, 2003,
pursuant to which the 2003-2 Trust Depositor has sold certain loans and related
security to the 2003-2 Issuer (as amended, supplemented, modified, or restated
from time to time, the “2003-2 Transfer and Servicing Agreement”);

 

4



--------------------------------------------------------------------------------

WHEREAS, the 2003-2 Issuer and Wells Fargo have entered into an Indenture, dated
as of December 19, 2003, (such agreement as amended, supplemented, modified, or
restated from time to time, the “2003-2 Indenture”; the 2003-2 Indenture, the
2003-2 Transfer Agreement, the 2003-2 Transfer and Servicing Agreement and all
other agreements, instruments or documents executed in connection therewith, as
any of the same may be amended, supplemented, modified or restated from time to
time are referred to collectively herein as the “2003-2 Transaction Documents”),
granting a security interest to the Indenture Trustee, for the benefit of the
2003-2 noteholders thereunder (the “2003-2 Noteholders”), in the loans and
related security sold by the Originator to the 2003-2 Trust Depositor under the
2003-2 Transfer Agreement and by the 2003-2 Trust Depositor to the 2003-2 Issuer
under the 2003-2 Transfer and Servicing Agreement (the specified loans and
related security in which the Indenture Trustee has been granted a security
interest under the 2003-2 Transaction Documents are referred to herein as the
“2003-2 Assets”);

 

WHEREAS, Borrower, the Syndication Agent, the lenders party thereto, and Wells
Fargo, as the backup servicer and as the collateral custodian, have entered into
a Credit Agreement, dated as of March 25, 2004 (such agreement, as amended,
supplemented, modified or restated from time to time, the “Credit Agreement”;
the Credit Agreement and all other agreements, instruments or documents executed
in connection therewith, as any of the same may be amended, supplemented,
modified or restated from time to time, are referred to collectively herein as
the “Syndicated Loan Documents”), pursuant to which Borrower has granted a
security interest to the Syndication Agent, for the benefit of the lenders
thereunder (the “Syndicated Lenders”), in the Collateral (as defined in the
Credit Agreement) (the specified assets in which the Syndication Agent has been
granted a security interest under the Syndicated Loan Documents are referred to
herein as the “Syndicated Loan Assets”);

 

WHEREAS, the Originator and ACS Funding Trust II (“ACS Funding II”) have entered
into a Purchase and Sale Agreement, dated as of June 30, 2004 (such agreement as
amended, supplemented, modified or restated from time to time, the “Funding II
Purchase and Sale Agreement”), pursuant to which the Originator has sold certain
receivables and related security to ACS Funding II;

 

WHEREAS, ACS Funding II, as the borrower, the Original Servicer, Fairway Finance
Company, LLC, as the conduit lender, the Fairway Agent, and Wells Fargo, as the
backup servicer and as the collateral custodian, have entered into a Loan
Funding and Servicing Agreement, dated as of June 30, 2004 (such agreement as
amended, supplemented, modified, or restated from time to time, the “Fairway
Loan Funding Agreement”; the Fairway Loan Funding Agreement, the Funding II
Purchase and Sale Agreement and all other agreements, instruments, or documents
executed in connection therewith, as any of the same may be amended,
supplemented, modified or restated from time to time are referred to
collectively herein as the “Fairway Documents”), pursuant to which ACS Funding
II has granted a security interest to the Fairway Agent, for the benefit of the
lenders thereunder (the “Fairway Lenders”), in certain receivables and related
security transferred by the Originator to ACS Funding II pursuant to the Funding
II Purchase and Sale Agreement (the specified receivables and related security
in which the Fairway Agent has been granted a security interest under the
Fairway Documents are referred to herein as the “Fairway Assets”);

 

5



--------------------------------------------------------------------------------

WHEREAS, the Originator may from time to time, after the date of this Agreement,
enter into one or more additional securitization transactions (each a
“Securitization”) pursuant to which the Originator or an assignee or affiliate
will sell certain receivables and related security to a special purpose entity
(the specified receivables and related security sold to a special purpose entity
as part of a Securitization are referred to herein collectively as
“Securitization Assets” and the agreements, instruments or documents executed in
connection therewith, as any of the same may be amended, supplemented, modified
or restated from time to time, are referred to collectively herein as the
“Securitization Documents”);

 

WHEREAS, certain of the parties hereto have entered into a Five Party Lockbox
Agreement with Wells Fargo, as the lockbox bank (the “Lockbox Bank”) and Regulus
West LLC, as the lockbox servicer (the “Lockbox Servicer”), dated as of August
8, 2002, a copy of which is attached as Exhibit A hereto (such agreement as
amended, modified, supplemented or restated from time to time, the “Lockbox
Agreement”) providing for the processing and deposit by the Lockbox Servicer to
an account of the Lockbox Bank (the “Lockbox Account”) of customer payments in
respect of receivables received from time to time at the Lockbox Account
designated herein (the “Lockbox”) or otherwise deposited directly into such
Lockbox Account by wire transfer or otherwise (collectively, the “Remittances”),
some of which Remittances may relate, as applicable, to the 2000-1 Assets, the
2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the
Conduit Assets, the Syndicated Loan Assets, the Fairway Assets and the
Securitization Assets and some of which may relate to none of the foregoing but
constitute Remittances with respect to other receivables and related security of
ACS (including other receivables and related security in which other assignees
of ACS may have an interest) (the “Other Assets”); and

 

WHEREAS, the parties hereto desire to amend, restate and supersede in its
entirety the Amended and Restated Intercreditor and Lockbox Administration
Agreement, dated as of May 21, 2003, and all previous amendments and
restatements thereto (the “Original Intercreditor and Lockbox Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

A G R E E M E N T

 

Section 1. Regarding Liens and Interests.

 

(a) The Indenture Trustee, as agent for and on behalf of the 2000-1 Noteholders,
shall not have or assert, and hereby disclaims, any right, title or interest in
or to the 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2
Assets, the Conduit Assets, the Securitization Assets, the Syndicated Loan
Assets, the Fairway Assets or Other Assets, including Remittances relating
thereto; provided, however, that the Indenture Trustee does not hereby disclaim
its rights under Section 1(k) and 2(f) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and the Lockbox Account,
referred to in Section 3 below.

 

6



--------------------------------------------------------------------------------

(b) The Indenture Trustee, as agent for and on behalf of the 2002-1 Noteholders,
shall not have or assert, and hereby disclaims, any right, title or interest in
or to the 2000-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2
Assets, the Conduit Assets, the Securitization Assets, the Syndicated Loan
Assets, the Fairway Assets or Other Assets, including Remittances relating
thereto; provided, however, that the Indenture Trustee does not hereby disclaim
its rights under Section 1(k) and 2(f) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and the Lockbox Account,
referred to in Section 3 below.

 

(c) The Indenture Trustee, as agent for and on behalf of the 2002-2 Noteholders,
shall not have or assert, and hereby disclaims, any right, title or interest in
or to the 2000-1 Assets, the 2002-1 Assets, the 2003-1 Assets, the 2003-2
Assets, the Conduit Assets, the Securitization Assets, the Syndicated Loan
Assets, the Fairway Assets or Other Assets, including Remittances relating
thereto; provided, however, that the Indenture Trustee does not hereby disclaim
its rights under Section 1(k) and 2(f) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and the Lockbox Account,
referred to in Section 3 below.

 

(d) The Indenture Trustee, as agent for and on behalf of the 2003-1 Noteholders,
shall not have or assert, and hereby disclaims, any right, title or interest in
or to the 2000-1 Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-2
Assets, the Conduit Assets, the Securitization Assets, the Syndicated Loan
Assets, the Fairway Assets or Other Assets, including Remittances relating
thereto; provided, however, that the Indenture Trustee does not hereby disclaim
its rights under Section 1(k) and 2(f) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and Lockbox Account,
referred to in Section 3 below.

 

(e) The Indenture Trustee, as agent for and on behalf of the 2003-2 Noteholders,
shall not have or assert, and hereby disclaims, any right, title or interest in
or to the 2000-1 Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-1
Assets, the Conduit Assets, the Securitization Assets, the Syndicated Loan
Assets, the Fairway Assets or Other Assets, including Remittances relating
thereto; provided, however, that the Indenture Trustee does not hereby disclaim
its rights under Section 1(k) and 2(f) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and Lockbox Account,
referred to in Section 3 below.

 

(f) The Conduit Agent shall not have or assert, and hereby disclaims, any right,
title or interest in or to the 2000-1 Assets, the 2002-1 Assets, the 2002-2
Assets, the 2003-1 Assets, the 2003-2 Assets, the Securitization Assets, the
Syndicated Loan Assets, the Fairway Assets or Other Assets, including
Remittances relating thereto; provided, however, that the Conduit Agent does not
hereby disclaim its rights under Section 1(k) and 2(h) below, or any rights it
may have as a beneficiary of the security interest in the Lockbox and Lockbox
Account, referred to in Section 3 below.

 

(g) The Syndication Agent shall not have or assert, and hereby disclaims, any
right, title or interest in or to the 2000-1 Assets, the 2002-1 Assets, the
2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the
Securitization Assets, the Fairway Assets or Other Assets, including Remittances
relating thereto; provided, however, that the Syndication Agent does not hereby
disclaim its rights under Section 1(k) and 2(h) below, or any rights it may have
as a beneficiary of the security interest in the Lockbox and Lockbox Account,
referred to in Section 3 below.

 

7



--------------------------------------------------------------------------------

(h) The Fairway Agent shall not have or assert, and hereby disclaims, any right,
title or interest in or to the 2000-1 Assets, the 2002-1 Assets, the 2002-2
Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the
Securitization Assets, the Syndicated Loan Assets or Other Assets, including
Remittances relating thereto; provided, however, that the Fairway Agent does not
hereby disclaim its rights under Section 1(k) and 2(h) below, or any rights it
may have as a beneficiary of the security interest in the Lockbox and Lockbox
Account, referred to in Section 3 below.

 

(i) Each Securitization Agent shall not have or assert, and hereby disclaims,
any right, title or interest in or to the 2000-1 Assets, the 2002-1 Assets, the
2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the
Securitization Assets a security interest in which has not been granted to it
pursuant to its applicable Securitization Documents, the Syndicated Loan Assets,
the Fairway Assets or Other Assets, including Remittances relating thereto;
provided, however, that each such Securitization Agent does not hereby disclaim
its rights under Section 1(k) and 2(h) below, or any rights it may have as a
beneficiary of the security interest in the Lockbox and Lockbox Account,
referred to in Section 3 below.

 

(j) ACS shall not have or assert, and hereby disclaims, any right, title or
interest in or to the 2000-1 Assets, the 2002-1 Assets, the 2002-2 Assets, the
2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the Securitization Assets,
the Syndicated Loan Assets or the Fairway Assets, including Remittances relating
thereto; provided, however, that ACS does not hereby disclaim its rights under
Section 2(h) below.

 

(k) Nothing herein shall be deemed to waive any rights of the Indenture Trustee,
the Conduit Agent, the Syndication Agent, the Fairway Agent or any
Securitization Agent in the event of any transfer or other disposition of 2000-1
Assets, 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets,
the Conduit Assets, the Syndicated Loan Assets, the Fairway Assets or the
Securitization Assets, as the case may be, in violation of the agreements
relating thereto or to preclude the exercise by the Indenture Trustee, the
Conduit Agent, the Syndication Agent, the Fairway Agent or any Securitization
Agent of rights and remedies provided for under the applicable Credit Documents
or Syndicated Loan Documents, including without limitation (and if and to the
extent so provided therein or thereby) notification to customers directing
payments be made to an account or lockbox other than the Lockbox Account or
Lockbox, it being understood that this Agreement addresses only Remittances
which are contained in or on deposit in the Lockbox or Lockbox Account.

 

(l) In exercising any of its rights or remedies under the applicable Credit
Documents or Syndicated Loan Documents with respect to any right, title and
interest of the Borrower or the Originator as lessee, licensee or otherwise, in
and to any computer hardware and software or related intellectual property, each
of the Indenture Trustee, the Conduit Agent, the Syndication Agent, the Fairway
Agent and each Securitization Agent agrees that it shall not take any action
that would materially impair the rights or ability of the other party to use
such property in connection with the transactions contemplated under the
applicable Credit Documents or Syndicated Loan Documents. The parties
acknowledge that such property may be necessary to or useful in the servicing,
administration and collection of the 2000-1 Assets, the 2002-1 Assets, the
2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the
Syndicated Loan Assets, the Fairway Assets and the Securitization Assets and
agree to cooperate in good

 

8



--------------------------------------------------------------------------------

faith such that the respective interests of the Indenture Trustee, the Conduit
Agent, the Syndication Agent, the Fairway Agent and any Securitization Agent
therein and with respect thereto shall be protected and preserved.

 

Section 2. Separation of Collateral.

 

(a) The Indenture Trustee hereby agrees promptly to transfer and return to, or
in accordance with the written direction of, the Conduit Agent, the Syndication
Agent, the Fairway Agent, the applicable Securitization Agent or ACS (as
applicable), at such account or other place as the Conduit Agent, the
Syndication Agent, the Fairway Agent, the applicable Securitization Agent or ACS
(as applicable) may so instruct, any funds or other property that are received
by the Indenture Trustee and that are identified to the Indenture Trustee in
writing as not constituting the 2000-1 Assets, the 2002-1 Assets, the 2002-2
Assets, the 2003-1 Assets or the 2003-2 Assets but instead constituting the
Conduit Assets, the Syndicated Loan Assets, the Fairway Assets, the
Securitization Assets or Other Assets. For purposes of maintaining the
perfection of the Conduit Agent’s, the Syndication Agent’s, the Fairway Agent’s,
the applicable Securitization Agent’s and ACS’ (as applicable) interest therein,
the Conduit Agent, the Syndication Agent, the Fairway Agent, the applicable
Securitization Agent and ACS each hereby appoints the Indenture Trustee as its
agent in respect of such funds or other property; provided, that, the Indenture
Trustee’s sole duty as such agent shall be to hold such funds and other property
for the benefit of the Conduit Agent, the Syndication Agent, the Fairway Agent,
the applicable Securitization Agent and ACS (as applicable) and to transfer such
funds or other property to or at the written direction of the Conduit Agent, the
Syndication Agent, the Fairway Agent, the applicable Securitization Agent and
ACS (as applicable) as aforesaid.

 

(b) The Conduit Agent hereby agrees promptly to transfer and return to, or in
accordance with the directions of, the Indenture Trustee, the Syndication Agent,
the Fairway Agent, the applicable Securitization Agent or ACS (as applicable),
at such account or other place as the Indenture Trustee, the Syndication Agent,
the Fairway Agent, the applicable Securitization Agent or ACS (as applicable)
may instruct, any funds or other property that are received by the Conduit Agent
and that are identifiable by the Conduit Agent, using reasonable efforts, as not
constituting the Conduit Assets but instead constituting the 2000-1 Assets, the
2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the
Syndicated Loan Assets, the Fairway Assets, the Securitization Assets or Other
Assets. For purposes of maintaining the perfection of the Indenture Trustee’s,
the Syndication Agent’s, the Fairway Agent’s, the applicable Securitization
Agent’s and ACS’ (as applicable) interest therein, the Indenture Trustee, the
Syndication Agent, the Fairway Agent, the applicable Securitization Agent and
ACS each hereby appoints the Conduit Agent as its agent in respect of such funds
and other property; provided, that, the Conduit Agent’s sole duty as such agent
shall be to hold such funds or other property for the benefit of the Indenture
Trustee, the Syndication Agent, the Fairway Agent, the applicable Securitization
Agent and ACS (as applicable) and to transfer such funds or other property to or
at the direction of the Indenture Trustee, the Syndication Agent, the Fairway
Agent, the applicable Securitization Agent and ACS (as applicable) as aforesaid.

 

(c) Each Securitization Agent hereby agrees promptly to transfer and return to,
or in accordance with the directions of, the Indenture Trustee, the Conduit
Agent, the Syndication Agent, the Fairway Agent, any other Securitization Agent
or ACS (as applicable), at such

 

9



--------------------------------------------------------------------------------

account or other place as the Indenture Trustee, the Conduit Agent, the
Syndication Agent, the Fairway Agent, such other Securitization Agent or ACS (as
applicable) may instruct, any funds or other property that are received by the
Securitization Agent and that are identifiable by the Securitization Agent,
using reasonable efforts, as not constituting its Securitization Assets but
instead constituting the 2000-1 Assets, the 2002-1 Assets, the 2002-2 Assets,
the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the Securitization
Assets in which it has not been granted in interest under its applicable
Securitization Documents, the Syndicated Loan Assets, the Fairway Assets or
Other Assets. For purposes of maintaining the perfection of the Indenture
Trustee’s, the Syndication Agent’s, the Fairway Agent’s, such other
Securitization Agent’s, the Conduit Agent’s and ACS’ (as applicable) interest
therein, the Indenture Trustee, such other Securitization Agent, the Syndication
Agent, the Fairway Agent, the Conduit Agent and ACS each hereby appoints the
Securitization Agent as its agent in respect of such funds and other property;
provided, that, the Securitization Agent’s sole duty as such agent shall be to
hold such funds or other property for the benefit of the Indenture Trustee, such
other Securitization Agent, the Syndication Agent, the Fairway Agent, the
Conduit Agent and ACS (as applicable) and to transfer such funds or other
property to or at the direction of the Indenture Trustee, such other
Securitization Agent, the Syndication Agent, the Fairway Agent, the Conduit
Agent and ACS (as applicable) as aforesaid.

 

(d) The Syndication Agent hereby agrees promptly to transfer and return to, or
in accordance with the directions of, the Indenture Trustee, the Conduit Agent,
the Fairway Agent, the applicable Securitization Agent or ACS (as applicable),
at such account or other place as the Indenture Trustee, the Conduit Agent, the
Fairway Agent, the applicable Securitization Agent or ACS (as applicable) may
instruct, any funds or other property that are received by the Syndication Agent
and that are identifiable by the Syndication Agent, using reasonable efforts, as
not constituting the Syndicated Loan Assets but instead constituting the 2000-1
Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2
Assets, the Securitization Assets, the Conduit Assets, the Fairway Assets or
Other Assets. For purposes of maintaining the perfection of the Indenture
Trustee’s, the Conduit Agent’s, the applicable Securitization Agent’s or ACS’
(as applicable) interest therein, the Indenture Trustee, the Conduit Agent, the
Fairway Agent, the applicable Securitization Agent and ACS each hereby appoints
the Syndication Agent as its agent in respect of such funds and other property;
provided, that, the Syndication Agent’s sole duty as such agent shall be to hold
such funds or other property for the benefit of the Indenture Trustee, the
Conduit Agent, the Fairway Agent, such other Securitization Agent and ACS (as
applicable) and to transfer such funds or other property to or at the direction
of the Indenture Trustee, the Conduit Agent, the Fairway Agent, such other
applicable Securitization Agent and ACS (as applicable) as aforesaid.

 

(e) The Fairway Agent hereby agrees promptly to transfer and return to, or in
accordance with the directions of, the Indenture Trustee, the Syndication Agent,
the Conduit Agent, the applicable Securitization Agent or ACS (as applicable),
at such account or other place as the Indenture Trustee, the Syndication Agent,
the Conduit Agent, the applicable Securitization Agent or ACS (as applicable)
may instruct, any funds or other property that are received by the Conduit Agent
and that are identifiable by the Fairway Agent, using reasonable efforts, as not
constituting the Fairway Assets but instead constituting the 2000-1 Assets, the
2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the
Syndicated Loan Assets, the Conduit Assets, the Securitization Assets or Other
Assets. For purposes of maintaining the perfection of

 

10



--------------------------------------------------------------------------------

the Indenture Trustee’s, the Syndication Agent’s, the Conduit Agent’s, the
applicable Securitization Agent’s and ACS’ (as applicable) interest therein, the
Indenture Trustee, the Syndication Agent, the applicable Securitization Agent,
the Conduit Agent and ACS each hereby appoints the Fairway Agent as its agent in
respect of such funds and other property; provided, that, the Fairway Agent’s
sole duty as such agent shall be to hold such funds or other property for the
benefit of the Indenture Trustee, the Syndication Agent, the Conduit Agent, the
applicable Securitization Agent and ACS (as applicable) and to transfer such
funds or other property to or at the direction of the Indenture Trustee, the
Syndication Agent, the Conduit Agent, the applicable Securitization Agent and
ACS (as applicable) as aforesaid.

 

(f) ACS hereby agrees promptly to transfer and return to, or in accordance with
the directions of, the Indenture Trustee, the Conduit Agent, the Syndication
Agent, the Fairway Agent, or the applicable Securitization Agent (as
applicable), at such account or other place as the Indenture Trustee, the
Syndication Agent, the Fairway Agent, or the applicable Securitization Agent (as
applicable) may instruct, any funds or other property that are received by ACS
and that are identifiable by ACS, using reasonable efforts, as not constituting
Other Assets but instead constituting the 2000-1 Assets, the 2002-1 Assets, the
2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the
Syndicated Loan Assets, the Fairway Assets or the Securitization Assets. For
purposes of maintaining the perfection of the Indenture Trustee’s, the Conduit
Agent’s, the Syndication Agent’s, the Fairway Agent’s and the applicable
Securitization Agent’s (as applicable) interest therein, the Indenture Trustee,
the Conduit Agent, the Syndication Agent, the Fairway Agent and the applicable
Securitization Agent each hereby appoints ACS as its agent in respect of such
funds and other property; provided, that, ACS’ sole duty as such agent shall be
to hold such funds or other property for the benefit of the Indenture Trustee,
the Conduit Agent, the Syndication Agent, the Fairway Agent and the applicable
Securitization Agent (as applicable) and to transfer such funds or other
property to or at the direction of the Indenture Trustee, the Conduit Agent, the
Syndication Agent, the Fairway Agent and the applicable Securitization Agent (as
applicable) as aforesaid.

 

(g) The Indenture Trustee, the Conduit Agent, the Syndication Agent, the Fairway
Agent, the applicable Securitization Agent and ACS each hereby acknowledges that
certain related records and other files (including electronic files),
documentation, software and similar assets may comprise a portion of the 2000-1
Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2
Assets, the Conduit Assets, the Syndicated Loan Assets, the Fairway Assets, the
Securitization Assets and/or the Other Assets. Each of the parties hereto agrees
to cooperate in good faith such that the respective interests of the Indenture
Trustee, the Conduit Agent, the Syndication Agent, the Fairway Agent, any
Securitization Agent and ACS (or further assignees thereof) in such assets shall
be protected and preserved, and, without limiting the obligations of the
Originator, the Borrower, ACS Funding, the Issuers and Trust Depositors under
the Credit Documents and the Syndicated Loan Documents, the Indenture Trustee,
the Conduit Agent, the Syndication Agent, the Fairway Agent, each Securitization
Agent and ACS agree to permit each other reasonable access to such assets (to
the extent they shall be in the possession or control of such party) as shall be
necessary or desirable to manage and realize on the 2000-1 Assets, the 2002-1
Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit
Assets, the Syndicated Loan Assets, the Fairway Assets, the Securitization
Assets or the Other Assets, as the case may be. Except as otherwise provided in
the immediately preceding sentence, in the event that any of the 2000-1 Assets,
the 2002-1 Assets, the 2002-2

 

11



--------------------------------------------------------------------------------

Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the Syndicated
Loan Assets, the Fairway Assets, the Securitization Assets or the Other Assets
become commingled, then each of the Indenture Trustee, the Conduit Agent, the
Syndication Agent, the Fairway Agent and each Securitization Agent shall, in
good faith, cooperate with each other to separate the 2000-1 Assets, the 2002-1
Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the Conduit
Assets, the Syndicated Loan Assets, the Securitization Assets, the Fairway
Assets or the Other Assets, as applicable.

 

(h) Out of pocket costs and expenses incurred by the parties hereto to effect
any separation and/or sharing (including without limitation reasonable fees and
expenses of auditors and attorneys) required by this Section 2 shall be borne by
ACS. The Indenture Trustee, the Conduit Agent, the Syndication Agent, the
Fairway Agent, each Securitization Agent and ACS shall not be required by this
Section 2 to take any action that they or it believes, in good faith, may
prejudice its ability to realize the value of, or to otherwise protect, its
interests (and the interests of the parties for which it acts) in the 2000-1
Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2
Assets, the Conduit Assets, the Syndicated Loan Assets, the Fairway Assets, the
Securitization Assets or the Other Assets, respectively; provided, that, nothing
in this sentence shall relieve the Borrower, the Originator, ACS Funding, the
Issuers and the Trust Depositors of their respective obligations hereunder or
under the Credit Documents and the Syndicated Loan Documents, as applicable,
with respect to the 2000-1 Assets, the 2002-1 Assets, the 2002-2 Assets, the
2003-1 Assets, the 2003-2 Assets, the Conduit Assets, the Syndicated Loan
Assets, the Fairway Assets or the Securitization Assets notwithstanding any
effect thereof on the Other Assets or ACS’ rights or interests therein or
thereto.

 

Section 3. Lockbox Issues.

 

(a) ACS confirms to each of the Indenture Trustee, the Conduit Agent, the
Syndication Agent, the Fairway Agent and each Securitization Agent that the
Lockbox and the Lockbox Account have been established by ACS with the Lockbox
Bank, and that the Lockbox Agreement is in full force and effect pursuant to its
terms.

 

(b) The Lockbox No. is xxxxx and the Lockbox Account is xxxxxxxxxx. The Borrower
and the Originator agree that the Lockbox and the Lockbox Account shall be
maintained at all times in the name of ACS Funding.

 

(c) Pursuant to the Lockbox Agreement, the Lockbox Servicer’s authorized
representatives will have sole access to the Lockbox. ACS, ACS Funding, the
Issuers and the Trust Depositors shall not have any authority to cancel or alter
the name, address, location and other terms of the Lockbox without the written
consent of all the parties hereto. Items will be endorsed, credited to the
Lockbox Account and presented for payment through customary collection
procedures.

 

(d) The Original Servicer confirms to each of the parties hereto that all
actions of the Original Servicer taken hereunder and under the Lockbox Agreement
with respect to Remittances received in the Lockbox or Lockbox Account shall be
in its capacity as Original Servicer under the Credit Documents or the
Syndicated Loan Documents, as applicable and not in its individual capacity. The
Original Servicer (or any Successor Servicer (as defined below)),

 

12



--------------------------------------------------------------------------------

shall (within two (2) business days of receipt of the associated remittance
details) determine and identify which Remittances received in the Lockbox or
Lockbox Account represent proceeds of the 2000-1 Assets (“2000-1 Remittances”),
proceeds of the 2002-1 Assets (“2002-1 Remittances”), proceeds of the 2002-2
Assets (“2002-2 Remittances”), proceeds of the 2003-1 Assets (“2003-1
Remittances”), proceeds of the 2003-2 Assets (“2003-2 Remittances”), proceeds of
Conduit Assets (“Conduit Remittances”), proceeds of the Syndicated Loan Assets
(“Syndication Remittances”), proceeds of the Fairway Assets (“Fairway
Remittances”), proceeds of Securitization Assets (“Securitization Remittances”)
or proceeds of Other Assets (“Other Remittances”) (2000-1 Remittances, 2002-1
Remittances, 2002-2 Remittances, 2003-1 Remittances, 2003-2 Remittances, Conduit
Remittances, Syndication Remittances, Fairway Remittances, Securitization
Remittances and Other Remittances each constituting, for purposes of this
Agreement, a “Type” of Remittance, and the category of receivable to which such
Remittance relates constituting a “Type” of Receivable). In addition, the
Original Servicer (or a Successor Servicer (as defined below), if applicable)
shall determine whether any amounts in the Lockbox Account do not constitute
Remittances with respect to receivables of one of the three Types referred to
above, but have nonetheless been paid or deposited thereto by a customer in
error (“Misdirected Payments”).

 

Each of the parties hereto hereby agrees that:

 

  (1) if the Original Servicer is terminated or has resigned its role as
original servicer under any of the Credit Documents or the Syndicated Loan
Documents, or

 

  (2) if the funds in the Lockbox or Lockbox Account become subject to any
seizure, freeze application, or enforcement of any security interest adverse to
the interests of the Indenture Trustee, the Conduit Agent, the Syndication
Agent, the Fairway Agent and each Securitization Agent,

 

then in any such case this Agreement shall continue to remain in full force and
effect and a successor servicer to Original Servicer hereunder shall be
appointed by delivery of joint written notice from the Indenture Trustee, the
Conduit Agent, the Syndication Agent, the Fairway Agent and the applicable
Securitization Agent to the Lockbox Bank identifying such successor servicer,
together with such successor servicer’s written acceptance of such appointment,
and such successor servicer (being referred to herein as the “Successor
Servicer”) shall thereupon succeed to all rights, benefits, duties and
obligations of the Original Servicer hereunder, to the extent the same relate to
the giving of disbursement instructions above. Unless otherwise agreed to in
writing by the Indenture Trustee, the Conduit Agent, the Syndication Agent, the
Fairway Agent and the applicable Securitization Agent the parties hereto agree
that Wells Fargo shall be the Successor Servicer.

 

In the event a customer with respect to a receivable of one Type is also a
customer with respect to any other Type, and such customer makes one or more
payments in any payment period, the Original Servicer (or a Successor Servicer,
if applicable) shall determine which Remittances relate to which Type, and shall
also determine how such payment or payments are to be allocated, in accordance
with the allocation rules described below (unless (a) otherwise specified in
writing by the customer in respect to that customer’s payment, in which case the
payment shall be allocated in accordance with such customer specification or (b)
if not specified

 

13



--------------------------------------------------------------------------------

by the customer, as determined in writing and delivered to each of the parties
hereto by a servicer or party acting as administrator of the 2000-1 Assets, the
2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets, the 2003-2 Assets, the
Conduit Assets, the Syndicated Loan Assets, the Fairway Assets, the
Securitization Assets, and Other Assets, as applicable, to the extent that none
of the parties hereto object to such specification):

 

(i) First, to all past due payments, if any, with respect to each receivable of
such customer, without regard to Type (but subject to the proviso below);

 

(ii) Second, to the minimum payment due in the current payment period with
respect to each receivable of such customer, without regard to Type (but subject
to the proviso below); and

 

(iii) Third, to the remaining outstanding balance of each receivable of such
customer, without regard to Type (but subject to the proviso below);

 

provided, that, if in allocating Remittances in accordance with the above,

 

  (x) the Remittances to be allocated are in respect of more than one Type, and

 

  (y) the Remittances to be allocated are insufficient to satisfy for all Types
of receivables the past due payments, minimum current payments due or remaining
outstanding balances, as applicable,

 

then the Remittances shall be allocated to the past due payments, minimum
current payments due or remaining outstanding balances, as applicable, for each
Type of receivable pro rata based on the proportion that the past due payment,
minimum current payment due or remaining outstanding balance, as applicable, for
each such Type bears to the past due payments, minimum current payments due or
remaining outstanding balances, as applicable, for all Types.

 

(e) Only the Original Servicer (or a Successor Servicer, if applicable)
designated to the Lockbox Servicer in accordance with Section 3(d) shall have
authority to deliver the written disbursement instructions to the Lockbox
Servicer identifying Remittances held in the Lockbox Account as 2000-1
Remittances, 2002-1 Remittances, 2002-2 Remittances, 2003-1 Remittances, 2003-2
Remittances, Conduit Remittances, Syndication Remittances, Fairway Remittances,
Securitization Remittances or Other Remittances and directing that transfers be
made by the Lockbox Servicer from the Lockbox Account to (i) the collection
account specified in the written instructions received from the Indenture
Trustee with respect to the 2000-1 Remittances (the “2000-1 CollectionAccount”),
(ii) the collection account specified in the written instructions received from
the Indenture Trustee with respect to the 2002-1 Remittances (the “2002-1
Collection Account”), (ii) the collection account specified in the written
instructions received from the Indenture Trustee with respect to the 2002-2
Remittances (the “2002-2 Collection Account”), (iv) the collection account
specified in the written instructions received from the Indenture Trustee with
respect to the 2003-1 Remittances (the “2003-1 Collection Account”), (v) the
collection account specified in the written instructions received from the
Indenture Trustee with respect to the 2003-2 Remittances (the “2003-2 Collection
Account”), (vi) the conduit collection account(s) specified in the written
instructions received from the Conduit Agent with respect to the Conduit
Remittances (the “Conduit Collection Account”), (vii) the

 

14



--------------------------------------------------------------------------------

syndication collection account(s) specified in the written instructions received
from the Syndication Agent with respect to the Syndication Remittances (the
“Syndication Collection Account”), (viii) the collection account(s) specified in
the written instructions received from the Fairway Agent with respect to the
Fairway Remittances (the “Fairway Collection Account”), (ix) the securitization
collection account(s) specified in the written instructions received from the
applicable Securitization Agent with respect to the Securitization Remittances
(the “Securitization Collection Account”), or (x) the account specified in the
written instructions received from ACS with respect to the Other Remittances, as
applicable, or to make the allocation determinations described in Section 3(d).
The Lockbox Servicer shall have no obligation or responsibility to make inquiry
or in any way attest to, determine or verify the accuracy of any such written
instructions or allocations, nor shall the Lockbox Servicer have any duty or
obligation in this regard other than to comply with such instructions by
effecting funds transfers in accordance with such instructions.

 

Section 4. Security Interest in Lockbox and Lockbox Account. The parties hereto
acknowledge that the Borrower, the Originator, ACS Funding, the Issuers and the
Trust Depositors or their assignees or affiliates, as applicable, have granted a
present right of control and a security interest in all of their right, title
and interest in the Lockbox and Lockbox Account, and the proceeds thereof, in
favor of the Indenture Trustee, the Conduit Agent, the Syndication Agent, the
Fairway Agent and each Securitization Agent (as applicable) but only to the
extent of their interests under the respective Credit Documents or Syndicated
Loan Documents.

 

Section 5. Notice Matters. All notices and other communications hereunder or in
connection herewith shall be in writing (including facsimile communication) and
shall be personally delivered or sent by certified mail, postage prepaid, by
facsimile or by overnight delivery service, to the intended party at the address
or facsimile number of such party set forth on Exhibit B hereto or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto given in accordance with this paragraph. All
notices and communications hereunder or in connection herewith shall be
effective only upon receipt. Facsimile transmissions shall be deemed received
upon receipt of verbal confirmation of the receipt of such facsimile.

 

Section 6. Authorization; Binding Effect; Survival. The parties hereto confirm
that they are able to execute, deliver and perform this Agreement. This
Agreement shall be binding on and inure to the benefit of the Indenture Trustee,
the Conduit Agent, the Syndication Agent, the Fairway Agent, each Securitization
Agent and ACS and their respective successors and assigns. Except as provided in
the preceding sentence, the provisions of this Agreement may not be relied upon
by any third party for any purpose.

 

Section 7. Integration: Other Agreements. This Agreement contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the intercreditor matters and lockbox matters set forth herein and shall
together constitute the entire agreement between the parties hereto with respect
to such matters, superseding all prior oral or written understandings, including
without limitation the Original Intercreditor and Lockbox Agreement. Each of the
parties hereto intends that in the event of a conflict between this Agreement
and the Lockbox Agreement that this Agreement shall control.

 

15



--------------------------------------------------------------------------------

Section 8. Amendments. No amendment or supplement to or modification of this
Agreement and no waiver of or consent to departure from any of the provisions of
this Agreement shall be effective unless such amendment, modification, waiver or
consent is in writing and signed by the parties hereto (in the case of an
amendment) or by the party against which enforcement of such waiver or consent
is sought (in the case of any waiver or consent) and any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Prior to the execution of any such amendment or consent, the
Indenture Trustee shall furnish written notification of the substance of such
amendment or consent, together with a copy thereof, to each Rating Agency.

 

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK.

 

Section 10. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH PARTY FURTHER (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH
OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVER AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.

 

Section 11. Headings. Captions and section headings are used in this Agreement
for convenience of reference only and shall not affect the meaning or
interpretation of any provision hereof.

 

Section 12. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile) and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

Section 13. Termination. In the event that all obligations secured by the 2000-1
Assets, the 2002-1 Assets, the 2002-2 Assets, the 2003-1 Assets and the 2003-2
Assets shall have been paid in full and liens created with respect thereto shall
have been terminated or released, then the Indenture Trustee shall promptly
notify the other parties hereto and the Lockbox Servicer, and the Indenture
Trustee thereafter shall no longer have any rights or obligations hereunder with
respect thereto. In the event that all obligations secured by the Conduit Assets
shall have been paid in full and the Conduit Documents and liens created
thereunder shall have been terminated or released, then the Conduit Agent shall
promptly notify the other parties hereto and the Lockbox Servicer, and the
Conduit Agent shall no longer have any rights or obligations hereunder with
respect thereto. In the event that all obligations secured by the Syndicated
Loan Assets shall have been paid in full and the Syndicated Loan Documents and
liens created thereunder shall have been terminated or released, then the
Syndication Agent shall

 

16



--------------------------------------------------------------------------------

promptly notify the other parties hereto and the Lockbox Servicer, and the
Syndication Agent shall no longer have any rights or obligations hereunder with
respect thereto. In the event that all obligations secured by the Fairway Assets
shall have been paid in full and the Fairway Documents and liens created
thereunder shall have been terminated or released, then the Fairway Agent shall
promptly notify the other parties hereto and the Lockbox Servicer, and the
Fairway Agent shall no longer have any rights or obligations hereunder with
respect thereto. In the event that all obligations secured by the Securitization
Assets with respect to a Securitization Agent shall have been paid in full and
the Securitization Documents and liens created thereunder shall have been
terminated or released, then the applicable Securitization Agent shall promptly
notify the other parties hereto and the Lockbox Servicer, and such
Securitization Agent shall no longer have any rights or obligations hereunder
with respect thereto. The foregoing shall not release ACS of any obligations it
may have to the Lockbox Servicer, and the Indenture Trustee under the first
sentence of Section 2(h).

 

Section 14. Effectiveness of Provisions Relating to Securitization.
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement relating to Securitizations, the Securitization Assets, and
Securitization Agents shall not become operative until a Securitization Agent
shall have executed and delivered to each of the parties hereto an executed
counterpart of the joinder agreement attached hereto as Schedule A agreeing to
be bound by all the applicable terms and conditions hereof.

 

Section 15. Indemnification. The Originator hereby agrees to indemnify and hold
harmless the Indenture Trustee, the Conduit Agent, the Syndication Agent, the
Fairway Agent or any Securitization Agent, and the Borrower hereby agrees to
indemnify and hold harmless the Syndicated Agent, and in each case, each
director, officer, employee, agent an affiliate thereof (collectively, the
“Indemnified Parties”) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, out-of-pocket costs and expenses (including legal fees and expenses)
(“Indemnified Amounts”) arising out of or resulting from the execution,
performance and enforcement of this Agreement, except for Indemnified Amounts
arising out of or resulting from the gross negligence, willful misconduct or bad
faith of the applicable Indemnified Party. The obligations of the Originator and
the Borrower under this Section 15 shall survive the termination of this
Agreement and/or the earlier termination or resignation of an Indemnified Party.

 

17



--------------------------------------------------------------------------------

[EXECUTION COPY]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor-by-merger to Wells Fargo
Bank Minnesota, National Association), not in its individual capacity but solely
as the Indenture Trustee By:  

/s/ Edna Barber

Name:

 

Edna Barber

Title:

 

Assistant Vice President

WACHOVIA CAPITAL MARKETS, LLC

as the Conduit Agent

By:  

/s/ Paul A. Burkhart

Name:

 

Paul A. Burkhart

Title:

 

Vice President

AMERICAN CAPITAL STRATEGIES, LTD.,

As the Borrower, the Originator and as the Original Servicer

By:  

/s/ John R. Erickson

Name:

 

John R. Erickson

Title:

 

Executive Vice President, CFO and Secretary

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

     4th Amended and Restate Intercreditor and Lockbox      Administration
Agreement

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

ACAS BUSINESS LOAN TRUST 2000-1

By:

  WACHOVIA TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
But solely as Owner Trustee

By:

 

/s/ Steve A. Finklea

Name:

 

Steve A. Finklea

Title:

 

Vice President

ACAS BUSINESS LOAN LLC, 2000-1

By:

 

/s/ John R. Erickson

Name:

 

John R. Erickson

Title:

 

Executive Vice President, CFO and Secretary

ACAS BUSINESS LOAN TRUST 2002-1

By:

  WACHOVIA TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
But solely as Owner Trustee

By:

 

/s/ Steve A. Finklea

Name:

 

Steve A. Finklea

Title:

 

Vice President

ACAS BUSINESS LOAN LLC, 2002-1

By:

 

/s/ John R. Erickson

Name:

 

John R. Erickson

Title:

 

Executive Vice President, CFO and Secretary

 

4th Amended and Restate Intercreditor and Lockbox

Administration Agreement

 



--------------------------------------------------------------------------------

ACAS BUSINESS LOAN TRUST 2002-2

By:

  WACHOVIA TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee

By:

 

/s/ Steve A. Finklea

Name:

 

Steve A. Finklea

Title:

 

Vice President

ACAS BUSINESS LOAN LLC, 2002-2

By:

 

/s/ John R. Erickson

Name:

 

John R. Erickson

Title:

 

Executive Vice President, CFO and Secretary

ACAS BUSINESS LOAN TRUST 2003-1

By:

  WACHOVIA TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee

By:

 

/s/ Steve A. Finklea

Name:

 

Steve A. Finklea

Title:

 

Vice President

ACAS BUSINESS LOAN LLC, 2003-1

By:

 

/s/ John R. Erickson

Name:

 

John R. Erickson

Title:

 

Executive Vice President, CFO and Secretary

 

4th Amended and Restate Intercreditor and Lockbox

Administration Agreement

 



--------------------------------------------------------------------------------

ACS FUNDING TRUST I By:  

/s/ Malon Wilkus

Name:

Title:

 

Malon Wilkus

Beneficiary Trustee

 

ACS FUNDING TRUST II By:  

/s/ Malon Wilkus

Name:

Title:

 

Malon Wilkus

Beneficiary Trustee

 

4th Amended and Restate Intercreditor and Lockbox

Administration Agreement

 



--------------------------------------------------------------------------------

ACAS BUSINESS LOAN TRUST 2003-2 By:   WACHOVIA TRUST COMPANY, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Owner Trustee

 

By:  

/s/ Steve A. Finklea

Name:

Title:

 

Steve A. Finklea

Vice President

 

ACAS BUSINESS LOAN LLC, 2003-2 By:  

/s/ John R. Erickson

Name:

Title:

 

John R. Erickson

Executive Vice President, CFO and Secretary

 

HARRIS NESBITT CORP.,

as the Fairway Agent

By:  

/s/ Kevin P. Gibbons

Name:

Title:

 

Kevin P. Gibbons

Managing Director

 

ACKNOWLEDGED AND AGREED TO:

 

BRANCH BANKING AND TRUST COMPANY,

a North Carolina corporation, not in its individual capacity but solely as
Administrative Agent of the Syndicated Agent

By:  

/s/ Cory Boyte

Name:

Title:

 

Cory Boyte

Senior Vice President

 

4th Amended and Restate Intercreditor and Lockbox

Administration Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

 

LOCKBOX AGREEMENT

 

Exhibit A-1

 

[intentionally omitted]

 



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE ADDRESSES

 

If to the Indenture Trustee:

 

Wells Fargo Bank, National Association

Sixth and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention:

   Corporate Trust Services      Asset-Backed Administration

Telephone:

   (612) 667-3539

Facsimile:

   (612) 667-8058

 

with a copy to:

 

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28208

Attention:

   Raj Shah

Telephone:

   (704) 374-6230

Facsimile:

   (704) 383-7979

 

If to the Conduit Agent:

 

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28208

Attention:

   Raj Shah

Telephone:

   (704) 374-6230

Facsimile:

   (704) 383-7979

 

If to a Securitization Agent:

 

To the Notice Address Specified in the Applicable Joinder Agreement

 

Exhibit B-1



--------------------------------------------------------------------------------

If to the Lockbox Bank:

 

Wells Fargo Bank, National Association

Sixth and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention:

   Corporate Trust Services      Asset-Backed Administration

Telephone:

   (612) 667-3539

Facsimile:

   (612) 667-8058

 

If to ACS Funding:

 

ACS Funding Trust I

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 951-6122

Facsimile:

   (301) 654-6714

 

If to ACS Funding II:

 

ACS Funding Trust II

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 951-6122

Facsimile:

   (301) 654-6714

 

If to the Originator and Original Servicer:

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 951-6122

Facsimile:

   (301) 654-6714

 

If to the 2000-1 Issuer:

 

ACAS Business Loan Trust 2000-1

c/o Wachovia Trust Company, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Telephone:

   (302) 888-7532

 

Exhibit B-2



--------------------------------------------------------------------------------

If to the 2002-1 Issuer:

 

ACAS Business Loan Trust 2002-1

c/o Wachovia Trust Company, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Telephone:

   (302) 888-7532

 

If to the 2002-2 Issuer:

 

ACAS Business Loan Trust 2002-2

c/o Wachovia Trust Company, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Telephone:

   (302) 888-7532

 

If to the 2003-1 Issuer:

 

ACAS Business Loan Trust 2003-1

c/o Wachovia Trust Company, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Telephone:

   (302) 888-7532

 

If to the 2003-2 Issuer:

 

ACAS Business Loan Trust 2003-2

c/o Wachovia Trust Company, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Telephone:

   (302) 888-7532

 

If to the 2000-1 Trust Depositor:

 

ACAS Business Loan LLC, 2000-1

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 841-1393

Facsimile:

   (301) 654-6714

 

Exhibit B-3



--------------------------------------------------------------------------------

If to the 2002-1 Trust Depositor:

 

ACAS Business Loan LLC, 2002-1

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 841-1393

Facsimile:

   (301) 654-6714

 

If to the 2002-2 Trust Depositor:

 

ACAS Business Loan LLC, 2002-2

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 841-1393

Facsimile:

   (301) 654-6714

 

Exhibit B-4



--------------------------------------------------------------------------------

If to the 2003-1 Trust Depositor:

 

ACAS Business Loan LLC, 2003-1

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 841-1393

Facsimile:

   (301) 654-6714

 

Exhibit B-5



--------------------------------------------------------------------------------

If to the 2003-2 Trust Depositor:

 

ACAS Business Loan LLC, 2003-2

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

   Compliance Officer

Telephone:

   (301) 841-1393

Facsimile:

   (301) 654-6714

 

If to the Fairway Agent:

 

Harris Nesbitt Corp.

115 South LaSalle Street

13th Floor West

Chicago, Illinois 60603

Attention:

   Kevin Gibbons

Telephone:

   (312) 461-5542

Facsimile:

   (312) 293-4908

 

Exhibit B-6



--------------------------------------------------------------------------------

SCHEDULE A

 

JOINDER IN FOURTH AMENDED AND RESTATED

INTERCREDITOR AND LOCKBOX ADMINISTRATION AGREEMENT

 

As required by Section 14 of the Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of August 10, 2004 (such agreement as
amended, modified, supplemented or restated from time to time, the “Agreement”),
[Name of Securitization Agent], a [type of entity/jurisdiction of formation],
hereby agrees to be bound by all the terms and provisions of the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this joinder in the Agreement
as of this [            ] day of [            ].

 

[SECURITIZATION AGENT] By:    

Name:

   

Title:

   

 

[Executed counterpart to go to each of the parties to the Agreement – Agreement
Section 14]

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE A-1

 

NOTICE ADDRESS FOR SECURITIZATION AGENT

 

If to the Securitization Agent:

 

[Securitization Agent]

 

[                                                                     ]

 

[                                                                     ]

Attention:

   [                                      ]

Telephone:

   [                                      ]

Facsimile:

   [                                      ]

 

Schedule A-1-1